 
Property Buying/Selling Contract


Parties to the Transaction:


Seller (Party A):
Xiangdong Zhang
National ID No.:
230602197105260010
Home Address:
Room 3-302, 9-14 Liming Community,  Sa’ertu District, Daqing, Heilongjiang
Province
   
Buyer (Party B):
Daqing QKL Chain Commerce & Trade Co. Ltd
Operation Permit No.:
2036022702878096
Legal Representative:
Zhuangyi Wang
Registered Address:
7th Street, Dongfeng New Village, Sa’ertu District, Daqing





Whereas:


1,   Party A is the owner of the property under this contract and has obtained
consent from the person(s) who has relevant rights to the property with respect
to the disposition of the said property;


2,   Party A desires to sell the property to Party B;


3,   Party B desires to buy the said property;


Therefore, pursuant to the “PRC Contract Law” and other relevant statutes, Party
A and Party B, on the voluntary and equal basis, agree and enter into this
contract with regard to the contemplated purchase of the property by Party B
from Party A so as to define each party’s rights and obligations and to ensure
that the contract is honored and jointly carried out by both parties.
 
 
I.   Party A guarantees that Party A has the complete disposition right to the
property under the contemplated sale, and guarantees that PA has complied with
the relevant state regulations and that there are no disputes involving its
ownership right nor disputes involving any debt obligations.  If for any reason
on Party A’s part that results in the failure to complete the registration of
property ownership right or in any disputes about debt obligations, Party B has
the right to terminate the contract.
 
 
 

--------------------------------------------------------------------------------

 
 
II.   The location and area of the property:


1,    The property under this contract refers to the one that is situated at 1
Nanreyuan Street, Dongfeng New Village, Saertu District, Daqing.


2,   The property certificate is “(Daqing) Sa’ertu District NA234677”; the
suites 1 to 5 of the property have total construction area of 4897.64 square
meters.


3,   The land use right corresponding to the property under this contract is
also transferred.
 
 
III.   Pricing Method and Price


The total transaction price for the property is RMB 75,000,000 (Renmingbi
Seventy-Five Million).  The price of the land use right corresponding to the
property under this contract is included in the total transaction price, and the
apportioned construction area of the public facilities and public rooms will not
be separately priced.
 
 
IV.   Method and Term of Payment


Party A and Party B agree to the payment method as follows:


On the day of executing the contract, Party B shall pay the total transaction
price of RMB 75,000,000 in one lump sum to Party A.
 
 
V.   Provisions regarding the delivery, and registration of property ownership
right, of the property


1,   Party A shall bear all the fees and expenses incurred before the transfer
of the property.


2,   Party A must process the property transfer procedures (meaning the
property’s “Property Ownership Certificate” and “Land Use Right Certificate”)
within 60 days after the execution of the contract, and register the property
ownership right under the name of Party B in a timely manner.  Failure to do so
shall be considered breach of contract on Party A’s part.
 
 
 

--------------------------------------------------------------------------------

 
 
VI.   Provision regarding sharing of taxes and fees


1,   Party B shall bear all the transaction taxes and fees, property ownership
registration fees, transaction handling fees incurred by Party A in processing
the transfer of the property to the name of Party B.
 
 
VII.   Breach of Contract


1,   If Party B fails to make the payment for the transaction price according to
the provisions of this contract, Party B shall pay a penalty of 0.01% of the
price amount that should be paid for each day past due starting from the day
after the due date for the price amount that should be paid until the day that
the price amount that should be paid has been actually paid in full.


2,   If Party A fails to deliver the property within the time period according
to the provisions of this contract, Party A shall pay a penalty of 0.01% of the
price of the property for each day past the delivery date starting from the day
after the delivery date until the actual delivery of the property.
 
 
VIII.   Resolution of Conflicts


The parties to this contract must resolve any conflict arising from the
performance of this contact through discussion and negotiation; or the dispute
must be submitted to the people’s court in the jurisdiction where the property
is located.
 
 
IX.   Special Provision


After the delivery of the property, Party B shall be entitled to all the
compensation for the property and for its corresponding land in the event of the
occurrence of expropriation and relocation of the property.
 
 
 

--------------------------------------------------------------------------------

 
 
X.   Disclaimer


1,   Neither Party A nor Party B has any responsibility to compensate for any
loss caused by the inability to perform this contract as the result of Force
Majeure.


2,   Force Majeure refers to “objective circumstances that are unpredictable and
unavoidable and that cannot be overcome.”

 
XI.   Representation and Warranty


1,   Party A warrants:   Party A has complete disposition right to the property
under this contract.


2,   Party B warrants:   Party B is in good faith and is willing to purchase the
property under this contract.
 
 
XII.   This contract has one original and two copies, with one copy to each
party, and all of them have the equal legal power.  This contract becomes
effective after it is executed by both parties.
 
 
XIII.   Other matters that are not covered in this contract may be provided
separately; and such supplementary provisions, upon approval by the signatures
and/or seals of both parties, have the equal legal binding power as this
contract.
 
 
XIV.   Other items stipulated by both parties:
 
 

 


Seller (Party A):
/s/ Xiangdong Zhang
   
Date:
December 30, 2009
               
Buyer (Party B):
Daqing QKL Chain Store Co. Ltd (seal)
   
Date:
December 30, 2009



 
 

--------------------------------------------------------------------------------

 